Name: Commission Regulation (EEC) No 1125/88 of 26 April 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 88 Official Journal of the European Communities No L 107/ 19 COMMISSION REGULATION (EEC) No 1125/88 of 26 April 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ , tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1 577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 29 April 1 988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 355, 17. 12. 1987, p. 19 . No L 107/20 Official Journal of the European Communities 28 . 4. 88 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs Dkr DM FF Dr £ lrl Lit F1 £ 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 43,09 91,39 30.88 134,93 24,81 24,64 44,76 23,04 155,05 79,95 90,80 91,00 26.59 80.89 34,88 130,66 146.57 30,73 69,97 267,78 264,24 74,06 46.42 380,81 100.58 32,53 40.43 86.60 50,95 54,11 54,56 163,39 202,78 51,93 1 871 3 969 1 341 5 860 1 078 1 063 1 931 1 001 6 734 3 472 3 943 3 955 1 154 3 513 1 514 5 675 6 365 1 334 3 039 11 630 11 476 3 216 2016 16 444 4 368 1 412 1 756 3 752 2 199 2 350 2 369 7 096 8 807 2 255 343,80 729,09 246,41 1 076,45 197,15 194,92 355,63 183,06 1 236,97 637,88 724,44 723,03 212,15 645,34 278,28 1 042,44 1 169,32 245,21 558,24 2 136,31 2 108,11 590,91 370,39 3 035,75 802,44 259,53 322,61 685,31 403,00 431,74 435,28 1 303,55 1 617,77 414,36 89,52 189,84 64,16 280,28 51,51 50,89 92.23 47,82 322.08 166.09 188,63 188,90 55.24 168,03 72,46 271,43 304,46 63,84 145,35 556,25 548,90 153,86 96,44 791,09 208,93 67,57 84,00 179,12 105,23 112,41 113,33 339,41 421,23 107,89 304,01 644,71 217.89 951,86 174,74 171.59 312.60 162,25 1 093,80 564,05 640,60 640,84 187,60 570,65 246,07 921,79 1 033,98 216,82 493,63 1 889,05 1 864,12 522.51 327.52 2 634,74 709,56 229,50 285,27 610,30 354.76 381.77 384.90 1 152,68 1 430,53 366,40 7 182 15 231 5 147 22 488 4 100 4 055 7 362 3 807 25 841 13 326 15 134 15 038 4 432 13 481 5813 21 777 24 428 5 122 11 662 44 629 44 040 12 344 7 737 60 745 16 763 5 422 6 739 14416 8 384 9019 9 093 27 232 33 797 8 656 33,52 71.09 24,02 104,96 19,27 19,14 34,82 17,89 120,62 62,20 70,64 70,68 20,68 62,92 27,13 101.65 114,02 23,91 54.43 208,31 205,56 57,62 36,11 294.66 78,24 2530 31,45 67,02 39,58 42.10 42.44 127,11 157,75 40,40 66 544 141 117 47 693 208 348 38 215 37 482 68 116 35 484 239 417 123 463 140 217 140 150 41 063 124 906 53 862 201 766 226 323 47 460 108 049 413 484 408 027 114 371 71 690 570 911 155 312 50 234 62 441 133 023 77 493 83 564 84 250 252 304 313 121 80 200 100.43 212,97 71,97 314.44 57,81 57,16 103,74 53,68 361,33 186,33 211,61 212,02 61,97 188,51 81,29 304,50 341,57 71,62 163,06 624,03 615,80 172,61 108,19 890,27 234.40 75,81 94,23 201.41 118,17 126,11 127,15 380,78 472,56 121,03 28,35 60,12 20,32 88,76 16,44 17,15 31,19 15,26 102,00 52,60 59,74 60,29 17,49 53.21 22,94 85,96 96,42 20.22 46,03 176,17 173,84 48,72. 30,54 264,14 66,17 21,40 26,60 58,26 35,46 35,60 35,89 107,49 133,40 34,17 Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes Asparagus  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.) fresh ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 1 0 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 28 . 4. 88 Official Journal of the European Communities No L 107/21 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805,10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : Clementines Monreales and Satsumas Mandarins and Wilkings Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo; Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus) Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 37,98 45.98 91,01 67,11 86,30 58,47 38,44 137,61 37.99 59,27 128,11 68,71 84,64 129,02 56,29 62,96 121,16 115,53 187,59 84,95 104,80 157,35 155,23 212,89 51,26 142,37 179,04 1 649 1 997 3 945 2914 3 748 2 539 1 669 5 976 1 649 2 574 5 564 2 984 3 676 5 603 2 444 2 734 5 229 4 978 8 132 3 689 4 551 6 834 6 688 9 246 2213 6 183 7 761 303,04 366,82 721,88 535,44 688,53 466,53 306,69 1 097,84 303,07 472,86 1 022,07 548,22 675,27 1 029,32 449,09 502,31 958,33 911,55 1 487,87 677,74 836,12 1 255,34 1 240,23 1 698,40 406,77 1 135,83 1 420,05 78.90 95,51 188,47 139,41 179,28 121,47 79,85 285.85 78.91 123,12 266,12 142,74 175,82 268,01 1 16,93 130,79 250,23 240,12 388,45 176,47 217,70 326.86 322,25 442,22 105,84 295.74 370.75 267,97 324,37 639.83 473,47 608.84 412,54 271,20 970.77 268,00 418,13 903.78 484,77 597,1 1 910,18 397,1 1 444,18 843,61 799,31 1 318,75 599,30 739,35 1 110,04 1 074,37 1 501,83 357,82 1 004,37 1 258,64 6 330 7 663 15 070 11 186 14 384 9 746 6 407 22 935 6 331 9 878 21 352 11 453 14 107 21 503 9 382 10 493 19 937 18 105 31 061 14 158 17 467 26 225 24 633 35 481 8 456 23 728 29 645 29,55 35,77 70,50 52,21 67,14 45,49 29,90 107,05 29,55 46.11 99,66 53,45 65.84 100,37 43,79 48,98 94.12 89,61 145,31 66,08 81,53 122,41 120,26 165,61 39.85 110,75 138,69 58 655 70 999 139 458 103 636 133 267 90 299 59 361 212 488 58 661 91 523 197 823 106 109 130 699 199 225 86 923 97 224 184 276 173 756 287 436 131 177 161 833 242 972 232 567 328 728 77 884 219 842 274 333 88.52 107,15 211,71 156,40 201,12 136,28 89,58 320,69 88.53 138,12 298,55 160,14 197,25 300,67 131,18 146,73 281,02 270,27 436,36 197,97 244,24 366.69 362.70 496,12 118,89 331,79 416,47 24,99 30,25 61.27 44,15 56,77 38,47 25,29 90,53 24,99 38,99 84.28 45.20 55,68 84,88 37,03 41,42 84,33 80.21 126,30 55,88 68,95 103,52 108,08 140,05 35,56 93,66 120,54